El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Después de varias órdenes preliminares este caso se en-cuentra ante nos con motivo de una vista señalada para de-terminar si debe expedirse o no un auto de certiorari.
El peticionario Tomás Robles presentó ante la Comisión Industrial de Puerto Rico una petición en solicitud de com-pensación con motivo de un accidente ocurrídole el 26 de no-viembre de 1930. El patrono Miguel Rivera estaba asegu-rado con la Maryland Casualty Company.
La Comisión Industrial resolvió que él tenía derecho a recibir compensación a causa de la enucleación de un ojo que le produjo una desfiguración y le concedió la suma de $247.50. La Maryland Casualty Company apeló para ante la corte de distrito al igual que el obrero. De los autos o de las admisiones de las partes aparece suficientemente que Tomás Robles, un número de años antes había sufrido un accidente a consecuencia del cual perdió prácticamente la visión del ojo derecho. El todavía podía distinguir bultos. Debido al accidente sufrido el 26 de noviembre de 1930, recibió otro golpe en el ojo derecho que hizo necesaria la enucleación. La Comisión Industrial basó su sentencia en la teoría de que la desfiguración le haría difícil conseguir trabajo y que en su consecuencia tenía derecho a recibir compensación.
A virtud de estipulación el recurso interpuesto por el pa-trono fué visto primeramente. Este sostenía que el caso de la enucleación de un ojo, falto ya de visión, no estaba com-prendido por la ley. Parece ser cierto que si años antes un obrero sufre un accidente, como en el presente caso, por el *969cual quizá hubiese tenido derecho a compensación, por pér-dida de la vista, él no podría ahora obtener indemnización solamente por la enucleación mencionada en la Ley de Indem-nizaciones a Obreros. Según el patrono, la ley se refiere a casos en que la enucleación produce la pérdida de la vista. Aparentemente, teniendo esto presente, la Comisión Industrial resolvió, en el ejercicio de su discreción, que el obrero tenía derecho a alguna compensación por la desfiguración. Al emitir su fallo en el primer recurso de apelación, la corte, podría decirse que discrecionalmente, tomó la posición de que por un impedimento ulterior de la vista la Comisión estaba justificada en conceder alguna compensación, y fijó la misma suma.
 En el segundo recurso, el del obrero, la corte también escribió una opinión. La corte indicó que para una enucleación la ley concedía de |520 a $1,040, pero que disponía además que para cualquiera otra incapacidad parcial perma-nente no especificada, la concesión debía graduarse de con-formidad con el caso de incapacidad más inmediato. La corte fué de opinión de que el estado de visión anterior de-bía ser considerado y de que la concesión hecha por la Co-misión era justa y debía ser confirmada.
El peticionario sostiene que la Corte de Distrito de G-ua-yama no tenía jurisdicción para dictar la sentencia que dictó, sino que habiendo resuelto que la lesión recibida por el peti-cionario era distinta a la hallada por la Comisión, los pro-cedimientos debieron haberse devuelto a la Comisión Industrial a fin de que dicho organismo pudiera determinar la cuantía de la indemnización.
El juez que suscribe tenía algunas dudas respecto a si el recurso de certiorari procede en un caso como el presente, mas está ahora convencido de que sí procede; en otras pa-labras, de que tenemos ante nos un “caso” o una “causa,” tal cual estas palabras son definidas por la ley de certiorari.
De todos modos, el auto de certiorari es en gran parte discrecional y según los hechos de este caso dudamos que *970deba sostenerse el auto aun si estuviésemos convencidos de que la corte de distrito ha cometido algún error de jurisdic-ción o de procedimiento.
Convenimos con la corte de distrito y con el patrono en que la primera al apelarse para ante ella de la Comisión Industrial, tenía derecho a considerar el caso como un juez de equidad y a resolverlo tal cual pudo hacerlo la Comisión Industrial. White Star Bus Line Inc. v. Corte de Distrito, 41. D.P.R. 526. En su consecuencia, la actuación de la corte de distrito no sería un error de jurisdicción. A lo sumo equi-valdría a haber dejado de conceder al obrero la suma a que tenía derecho. Fue una interpretación errónea de la ley, se-gún la entendemos, más bien que el haber dejado de seguir el debido curso de los procedimientos.
Además, si bien el caso no ha estado exento de dudas, el peticionario deja de convencernos de que la corte estuviese equivocada al fijar la cuantía de la indemnización, y habiendo llegado a la conclusión de que se ha hecho justicia substan-cial, debe declararse sin lugar la moción de reconsideración.